Title: To Alexander Hamilton from Joseph Nourse, 27 June 1794
From: Nourse, Joseph
To: Hamilton, Alexander



Treasury Department, RegistersOffice 27th. of June 1794.
Sir

I have the honour to enclose a certificate of the sums issuable from the Treasury of the United States for the payment of Interest becoming due to the several creditors on the books of the Treasurey on the 30th June 1794. and to the Trustees for the redemption of the Public debt for Interest arising to the same period upon the Stock standing in their names and in the name of Samuel Meredith in trust for the United States.





To the several creditors
304.942.59. 8


To the trustees for the redemption of the public debt
18.094.85. 2


Total sum issuable
323.037.45.  


With the greatest respect I am   Sir, your most obed humble. servt.

The Honble. Alexander Hamilton Esqr.Secretary of the Treasury.

